Name: Commission Regulation (EC) NoÃ 1630/2005 of 5 October 2005 laying down the reduction coefficient to be applied under tariff subquota III for common wheat of a quality other than high quality opened by Regulation (EC) NoÃ 2375/2002
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product;  cooperation policy
 Date Published: nan

 6.10.2005 EN Official Journal of the European Union L 260/11 COMMISSION REGULATION (EC) No 1630/2005 of 5 October 2005 laying down the reduction coefficient to be applied under tariff subquota III for common wheat of a quality other than high quality opened by Regulation (EC) No 2375/2002 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 2375/2002 of 27 December 2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 (2), and in particular Article 5(3) thereof, Whereas: (1) Regulation (EC) No 2375/2002 opens an annual tariff quota of 2 981 600 tonnes of common wheat of a quality other than high quality. That quota is divided into three subquotas. (2) Article 3(3) of Regulation (EC) No 2375/2002 fixes a quantity of 592 900 tonnes for subquota III for the period 1 October to 31 December 2005. (3) The quantities applied for on 3 October 2005, in accordance with Article 5(1) of Regulation (EC) No 2375/2002, exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Each application for an import licence for subquota III for common wheat of a quality other than high quality lodged and forwarded to the Commission on 3 October 2005 in accordance with Article 5(1) and (2) of Regulation (EC) No 2375/2002 shall be accepted at a rate of 0,3 % of the quantity applied for. Article 2 This Regulation shall enter into force on 6 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50).